Citation Nr: 1759566	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-18 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been submitted to reopen a service-connection claim for a left shoulder condition; and if so, whether the criteria for service connection are met.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel
INTRODUCTION

The Veteran served honorably on active duty from May 1989 to September 1989, January 1991 to June 1991, and June 2004 to June 2006 in the United States Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In July 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  Hearing transcripts have been associated with the record.

The Veteran's claim for service connection for a left shoulder condition was denied in a February 2009 rating decision.  The RO determined the Veteran's available service records contained no evidence showing treatment or diagnosis for a left shoulder condition in service and there was no evidence produced post service to support a finding of a left shoulder condition related to service.  The Veteran did not appeal this decision or submit new evidence within one year of the denial.  The February 2009 decision thereby became final. 

Since that final decision, the Board finds that the Veteran has submitted new and material evidence.  Specifically, the Veteran provided a statement from his wife in which she stated that the Veteran complained of left shoulder pain during active duty, and provided further lay testimony during his Board hearing.  The Board finds that the newly submitted evidence reasonably raises the possibility that the Veteran's left shoulder condition began in service.  Because new and material evidence has been submitted, the Board will reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  

The issue of entitlement to service connection for a left shoulder condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision dated in February 2009, the RO denied the Veteran's claim for service connection for a left shoulder condition on the basis that the Veteran's available service records contained no evidence showing treatment or diagnosis for a left shoulder condition in service and there was no evidence produced post service to support a finding of a left shoulder condition related to service; the Veteran did not appeal this decision or submit new evidence within one year of the denial. 

2.  Evidence received since the February 2009 RO decision is neither cumulative nor redundant of evidence already of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left shoulder condition.


CONCLUSIONS OF LAW

1.  The February 2009 rating decision denying service connection for a left shoulder condition is final.  38 U.S.C. § 7104; 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a left shoulder condition has been submitted; the claim is reopened.  38 U.S.C. § 5108;38 C.F.R. § 3.156(a) (2017).






ORDER

As new and material evidence sufficient to reopen the previously denied service connection claim for a left shoulder condition has been received, the application to reopen is granted.


REMAND

Upon review of the record, the Board finds that the remaining issue must be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of his claim.

Specifically, the Board notes that the Veteran has not been afforded a VA examination with respect to his current claim for service connection for a left shoulder condition.  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, the Veteran has a current diagnosis of a left shoulder condition, has asserted that this condition began in service, and has provided lay evidence that the condition has continued since service; however, there is insufficient evidence of record to decide the claim.  Consequently, remand for an examination and etiology opinion is warranted.  See id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006).



Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's left shoulder condition.

The claims file should be made available to the examiner for review in connection with the examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following: 

* Is it at least as likely as not (probability of 50 percent or more) that the current left shoulder condition had its onset in or is related to service?

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions, including, but not limited to the Veteran's lay statements of left shoulder complaints during service .

The examiner must provide the rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


